Election/Restrictions
Claims 1, 11, and 21 allowable. Claims 31-33, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/30/2020, is hereby withdrawn and claims 31-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Please enter the amendments filed 01/27/2022 and rejoin withdrawn claims 31-33.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a computer-implemented method, non-transitory computer-readable storage medium, and computer-implemented system for avoiding double-spending in blockchain transactions of a read-write set-model-based blockchain comprising: receiving, by a computing system, instructions to execute a plurality of parallel blockchain transactions that are based on a read-write set-model in which a read-write set that indicates a remaining account balance of an associated account for each blockchain transaction is included in the blockchain transaction; for each blockchain transaction of the plurality of parallel blockchain transactions, (i) pre-executing, by the computing system, a smart contract associated with the blockchain transaction and performing a logical verification on the blockchain transaction that initially validates that a balance of an account of a user is greater than or equal to a spending amount of blockchain assets being deducted from the balance of the account of the user by the blockchain transaction, wherein pre-executing the smart contract comprises, generating, by the computing system, an instruction to change the balance of the account of the user in response to the blockchain transaction, wherein the instruction indicates a current balance of the account of the user and the spending amount of blockchain assets being deducted from the balance of the account of the user rather than an associated read- write set that indicates the current balance of the account of the user and a remaining account balance of the user after the spending amount of blockchain assets are deducted from the account of the user, and (ii) performing, by the computing system, consensus sorting on the blockchain transaction and the instruction to change the balance of the account; performing, by the computing system, data storage verification on the plurality of parallel blockchain transactions and the instruction generated for each blockchain transaction of the plurality of parallel blockchain transactions, wherein performing data storage verification comprises, determining, by the computing system, that the balance of the account of the user is greater than or equal to the spending amount in the instruction generated for a first blockchain transaction of the plurality of parallel blockchain transactions, modifying, by the computing system, the balance of the account of the user according to the instruction generated for the first blockchain transaction, and determining, by the computing system, whether the balance of the account of the user is greater than or equal to the spending amount in the instruction generated for a second blockchain transaction of the plurality of parallel blockchain transactions; and forwarding, by the computing system, the first blockchain transaction to at least one further computing system acting as a consensus node.
The closest prior art of Tong et al. (US 2020/0052884) discloses: A computer-implemented method, system, and non-transitory computer-readable storage medium for avoiding double-spending in blockchain transactions of a read-write set-model-based blockchain comprising (0044, 0052-0054, 0058): receiving, by a computing system, instructions to execute a plurality of parallel blockchain transactions (0026, 0028-0029, 0039); for each blockchain transaction of the plurality of parallel blockchain transactions (i) pre-executing, by the computing system, a smart contract associated with the blockchain transaction and performing a logical verification on the blockchain transaction that initially validates that a balance of an account of a user is greater than or equal to an amount of blockchain assets being deducted from the balance of the account of the user by the blockchain transaction (Fig. 1B, Fig. 6A, 0025, 0028-0029, 0039, 0048, 0051), wherein pre-executing the smart contract comprises generating, by the computing system, an instruction to change the balance of the account of the user in response to the transaction (0028-0029, 0031, 0037, 0039), and (ii) performing, by the computing system, consensus sorting on the blockchain transaction and the instruction to change the balance of the account (0048, 0050-0051); performing, by the computing system, data storage verification on the plurality of parallel blockchain transactions and the instructions, wherein performing data storage verification comprises determining, by the computing system, that the balance of the account of the user is greater than or equal to a spending amount in a first instruction corresponding to a first blockchain transaction of the plurality of parallel blockchain transactions (Fig. 1B, Fig. 1E, 0028-0029, 0031-0032, 0039, 0041-0043, 0047), modifying, by the computing system, the balance of the account of the user according to the first instruction (0028-0029, 0038), and determining, by the computing system, whether the balance of the account of the user is greater than or equal to a spending amount in a second instruction corresponding to a second blockchain transaction of the plurality of parallel blockchain transactions (Fig. 1B, Fig. 1E, 0028-0029, 0031-0032, 0038-0039, 0041-0043, 0047); and forwarding, by the computing system, the first blockchain transaction to at least one further computing system acting as a consensus node (Fig. 2B, 0048, 0050-0051, 0059).
However, the prior art does not disclose, neither singly nor in combination, for claims 1, 11, 21, and 31-39: receiving, by a computing system, instructions to execute a plurality of parallel blockchain transactions that are based on a read-write set-model in which a read-write set that indicates a remaining account balance of an associated account for each blockchain transaction is included in the blockchain transaction; generating, by the computing system, an instruction to change the balance of the account of the user in response to the blockchain transaction, wherein the instruction indicates a current balance of the account of the user and the spending amount of blockchain assets being deducted from the balance of the account of the user rather than an associated read-write set that indicates the current balance of the account of the user and a remaining account balance of the user after the spending amount of blockchain assets are deducted from the account of the user, and (ii) performing, by the computing system, consensus sorting on the blockchain transaction and the instruction to change the balance of the account; performing, by the computing system, data storage verification on the plurality of parallel blockchain transactions and the instruction generated for each blockchain transaction of the plurality of parallel blockchain transactions, wherein performing data storage verification comprises, determining, by the computing system, that the balance of the account of the user is greater than or equal to the spending amount in the instruction generated for a first blockchain transaction of the plurality of parallel blockchain transactions, and modifying, by the computing system, the balance of the account of the user according to the instruction generated for the first blockchain transaction.
The Examiner additionally notes that the amendments filed 01/27/2022 overcome the prior rejections under 35 USC 112(b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685